PER CURIAM.
Pamela D. Dell (Petitioner) seeks relief barring the presiding Broward County Circuit Court judge from continuing to preside over matters concerning her former attorney, Katherine Bimbaum of the law firm of Bunnell, Woulfe, Kirschbaum, Keller, McIntyre & Gregoire, P.A. (the firm), seeking additional attorney’s fees and costs arising from Petitioner’s dissolution of marriage proceeding. As Petitioner alleged that Birnbaum was one of six members of the judge’s re-election committee (not merely one of the 110 attorneys endorsing the judge’s campaign), and that the committee is currently engaged in an ongoing campaign seeking the judge’s 2002 re-election while the instant case is pending, we hold these allegations are sufficient and the judge should have granted the motion for disqualification. See Caleffe v. Vitale, 488 So.2d 627 (Fla. 4th DCA 1986); Barber v. Mackenzie, 562 So.2d 755 (Fla. 3d DCA), rev. denied, 576 So.2d 288 (Fla.1991); MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332, 1338 n. 5 (Fla.1990).
Petition granted.
POLEN, C.J., SHAHOOD and TAYLOR, JJ., concur.